DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  MCCORMICK MILE INVESTMENTS, LLC, a Florida Limited Liability
                     Company, et al.,
                       Appellants,

                                     v.

  LAURENCE K. BARNES, as Trustee of THE LAURENCE K. BARNES
         REVOCABLE TRUST u/a/d 09/15/2005, et al.,
                          Appellees.

                               No. 4D21-2357

                           [November 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2020-CA-
004136-MB.

   Ricardo A. Reyes and Sacha A. Boegem of Tobin & Reyes, P.A., Boca
Raton, for appellants.

   Peter D. Webster of Carlton Fields, P.A., Tallahassee, and Christopher
W. Smart of Carlton Fields, P.A., Tampa, for appellees.

PER CURIAM.

   Affirmed. See Travis Co. v. City of Coral Gables, 153 So. 2d 750 (Fla.
3d DCA 1963).

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.